758 F.2d 645
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.JOHN R. BUTLER, D/B/A BUTLER CONSTRUCTION COMPANY, APPELLANT,v.THE HOWARD P. FOLEY, COMPANY, APPELLEE,v.SAFECO INSURANCE CO. OF AMERICA, APPELLANT.
NO. 82-1979, 82-2074
United States Court of Appeals, Fourth Circuit.
3/20/85
AFFIRMED

1
D.Md.